DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments concerning the claims amendments have been considered and are rendered moot by new rejections in view of Lin (US 2014/0009892 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 1, 3-4, 10-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olesciewicz et al. (US 2010/0103606 A1) in view of Lin (US 2014/0009892 A1).
Regarding claim 1, Olesciewicz discloses an airflow device comprising a cooling air passage structure (Olesciewicz 20) formed external to an interior of the server chassis (see Olesciewicz figure 1) and along the side of the server chassis, the cooling air passage structure extending in a depth direction of the server chassis (see Olesciewicz figure 1), an airflow channel (Olesciewicz 52) formed within the cooling air passage structure extending in the depth direction and a vent (Olesciewicz 54 and 56) connecting the airflow channel with an interior of the server chassis at a vent location (see Olesciewicz figure 1) that is rearward in the depth direction relative to the front side.
Olesciewicz is silent regarding the cooling air passage structure including a slide rail of the server chassis.
However, Lin teaches a server chassis (Lin 30) comprising an airflow channel (Lin 60) defined by a slide rail channel (Lin 20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Olesciewicz’s airflow device to combine the cooling air passage structure and adjacent slide rail of the server chassis to reduce the vertical footprint of the server chassis.
Regarding claim 3, Olesciewicz and Lin as applied to claim 1 further teach the vent comprises a channel opening (Olesciewicz 54) formed in the airflow channel and a chassis opening (Olesciewicz 56) in the server chassis.
Regarding claim 4, Olesciewicz and Lin as applied to claim 3 further teach the chassis opening (Olesciewicz 54) is coincident with the channel opening (Olesciewicz 56) such that air flows from the airflow channel through the channel opening and through the chassis opening into the interior of the server chassis (see Olesciewicz figure 2).
Regarding claim 10, Olesciewicz and Lin  as applied to claim 1 is silent regarding a restrictor to prevent airflow from the backside of the server entering the airflow channel.
However, Olesciewicz has described the cooling air passage as sealed (Olesciewicz [0031]) and delivering air from the inlet (Olesciewicz 48) to the channel opening (Olesiewicz 56) and figure 4 depicts the ends as closed. Therefore, inherently Olesiewicz discloses a restrictor at the posterior end of the airflow channel preventing air from entering from the back side of the server chassis.
Regarding claim 11, Olesiewicz discloses a method for manufacturing an airflow device comprising forming a cooling air passage structure (Olesiewicz 20) including an airflow channel (Olesiewicz 52), connecting the cooling air passage structure externally to an interior of the server chassis (see Olesiewicz figure 2) extending in a depth direction of the server chassis from a front side of the server chassis (see Olesiewicz figure 2) and aligning a vent to fluidically connect the airflow channel with an interior of the server chassis at a vent location that is rearward in the depth direction relative to the front side (see Olesiewicz figure 2).
Olesiewicz is silent regarding the cooling air passage structure including a slide rail of the server chassis.
However, Lin teaches a server chassis (Lin 30) comprising an airflow channel (Lin 60) defined by a slide rail channel (Lin 20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Olesciewicz’s method to combine the cooling air passage structure and adjacent slide rail of the server chassis to reduce the vertical footprint of the server chassis.
Regarding claim 13, Olesiewicz and Lin as applied to claim 11 further teach forming a channel opening (Olesiewicz 54) in the airflow channel and forming a chassis opening (Olesiewicz 56) wherein aligning the vent includes aligning the channel opening with the chassis opening (see Olesiewicz figure 2).
Regarding claim 14, Olesiewicz and Lin as applied to claim 13 further discloses the chassis opening (Olesiewicz 56) is coincident with the channel opening (Olesiewicz 54)(see Olesiewicz figure 2).
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olesciewicz et al. (US 2010/0103606 A1) and Lin (US 2014/0009892 A1) as applied to claim 4 above, and further in view of Anderson (US 6,574,100 B1).
Regarding claim 5, Olesiewicz and Lin as applied to claim 4 above are silent regarding a second channel opening in the airflow channel at a second depth.
However, Anderson teaches a server chassis comprising a spacer rail (Anderson 3) for defining a flow channel along a side of the chassis (see Anderson figure 2) and the flow channel comprises two channel openings (Anderson 15) that are aligned with two chassis opening (Anderson 7). The first opening for air intake and the second opening for air outlet to reduce back pressure within the system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Olesciewicz’s airflow device to incorporate a second channel opening at a second depth to reduce back pressure in the server chassis.
Regarding claim 6, Olesiewicz, Lin, and Anderson as applied to claim 5 teach a first set of slide rail and airflow channel on a first side of the server chassis (see Olesiewicz figure 1) and a second slide rail and airflow channel located on a second side of the server chassis (see Olesiewicz figure 1). 
Regarding claim 7, Olesiewicz, Lin, and Anderson as applied to claim 6 teaches that each channel comprises two channel opening (see Anderson figure 2) and teach the use of two airflow channels (see Olesiewicz figure 1). Therefore, the combination contemplated in the rejection of claim 5 would inherently teach a third and fourth channel opening.
Regarding claim 8, Olesiewicz, Lin, and Anderson as applied to claim 7 teaches a second vent with a chassis opening (see Olesiewicz figure 1) where the chassis opening (Olesiewicz 54) is coincident with a channel opening (Olesiewicz 52) and air flows through the chassis opening into the server chassis (see Olesiewicz figure 2). Examiner notes that the claim language has not specified which channel opening must be the fourth opening and therefore in applying art, it has been interpreted as being the air intake opening on the second airflow channel.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olesciewicz et al. (US 2010/0103606 A1), Lin (US 2014/0009892 A1), and Anderson (US 6,574,100 B1) as applied to claim 8 above, and further in view of Kurosaki (US 2018/0260006 A1).
Regarding claim 9, Olesciewicz, Lin, and Anderson as applied to claim 8 teach a first chassis opening (Olesiewicz 54) coincident with a first channel opening (Olesiewicz 52) at a first depth and a fourth depth where a second chassis opening is coincident with a fourth channel opening.
Olesiewicz, Lin, and Anderson are silent regarding the first and fourth depths being different.
However, Kurosaki teaches an information processing apparatus comprising flow paths (Kurosaki 9) along sides of a housing (Kurosaki 3) to provide direct flow of cooling air to power supply units that require cooling (Kurosaki [0043]) located at the rear of the housing (see Kurosaki figure 2).
Therefore, one of ordinary skill in the art at the time of filing would have understood that placement of outlets for a cooling air channel is a results effective variable that will affect the flow of cool air entering components requiring cooling that are far from the main air inlets at the front of the housing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the cooling of components at the rear of the housing by adjusting the depths of the chassis and channel openings to different depths that are located adjacent components inside the housing requiring additional cooling to optimize the cooling of components. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olesciewicz et al. (US 2010/0103606 A1) and Lin (US 2014/0009892 A1) as applied to claim 14 above, and further in view of Anderson (US 6,574,100 B1).
Regarding claim 15, Olesiewicz and Lin are silent regarding a second channel opening in the airflow channel at a second depth.
However, Anderson teaches a server chassis comprising a spacer rail (Anderson 3) defining a flow channel along a side of the chassis (see Anderson figure 2) and the flow channel comprises tow channel openings (Anderson 15) that are aligned with two chassis openings (Anderson 7). A first opening for air intake and a second opening for air outlet to prevent excessive back pressure within the server.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Olesiewicz airflow device by forming cooling air passage structures with two channel openings at different depths to act as an inlet and outlet to reduce back pressure within the server chassis.
Regarding claim 16, Olesiewicz, Lin, and Anderson as applied to claim 15 further teach first and second slide rails on opposite sides of the chassis (see Olesiewicz figure 1), and a second airflow channel (see Olesiewicz figure 1) on a second side of the chassis and a second vent (see Olesiewicz figure 1) connected to the second airflow channel.
Regarding claim 17, Olesiewicz, Lin, and Anderson as applied to claim 16 teach that each channel comprises two channel openings (see Anderson figure 2) and teach the use of two airflow channels (see Olesiewicz figure 1). Therefore, the combination contemplated in the rejection of claim 15 would inherently teach a total of four channel openings.
Regarding claim 18, Olesiewicz, Lin, and Anderson as applied to claim 17 teaches a second vent with a chassis opening (see Olesiewicz figure 1) where the chassis opening (Olesiewicz 54) is coincident with a channel opening (Olesiewicz 52) and air flows through the chassis opening into the server chassis (see Olesiewicz figure 2). Examiner notes the claim language has not specified which channel opening must be the fourth opening and therefore is interpreting the fourth opening as being the air intake opening on the second airflow channel.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olesciewicz et al. (US 2010/0103606 A1), Lin (US 2014/0009892 A1), and Anderson (US 6,574,100 B1) as applied to claim 18 above, and further in view of Kurosaki (US 2018/0260006 A1).
Olesiewicz, Lin, and Anderson as applied to claim 18 disclose a first chassis opening (Olesiewicz 54) coincident with a first channel opening (Olesiewicz 52) at a first depth and a fourth depth where a second chassis opening is coincident with a fourth channel opening.
Olesiewicz, Lin,  and Anderson are silent regarding the first and fourth depths being different.
However, Kurosaki teaches an information processing apparatus comprising flow paths (Kurosaki 9) along sides of a housing (Kurosaki 3) to provide direct flow of cool air to power supply units that require cooling (Kurosaki [0043]) despite being located in the rear of the housing (see Kurosaki figure 2).
Therefore, one of ordinary skill in the art would have understood that outlets for a cooling air channel is a results effective variable that will affect the flow of cool air entering components requiring cooling that are located far from main air inlets in the front of the housing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the cooling of components located in the rear of the housing by adjusting the depths of the chassis and channel openings to different depths that are located adjacent components inside the housing requiring additional cooling to optimize cooling of the components. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claim  20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olesciewicz et al. (US 2010/0103606 A1), Lin (US 2014/0009892 A1), and Anderson (US 6,574,100 B1).
Regarding claim 20, Olesiewicz discloses an airflow device comprising a first cooling passage (Olesiewicz 20) formed external to a server chassis (Olesiewicz 10)(see Olesiewicz figure 2). The cooling air passage extends in a depth direction of the server chassis from a front side (see Olesiewicz figure 2). Olesiewicz further discloses a second cooling air passage structure (see Olesiewicz figure 1) with the same structure as the first cooling air passage structure (Olesiewicz [0022]). Each of the cooling air passage structures comprise an airflow channel (Olesiewicz 52) extending in the depth direction (see Olesiewicz figure 2) and a first channel opening (Olesiewicz 54) that aligns with a chassis opening (Olesiewicz 56) to form a vent.
Olesiewicz is silent regarding the air passage structure including slide rails and is further silent regarding the cooling air passage structures comprising a plurality of channel openings arranged at different depths.
However, Lin teaches a server chassis (Lin 30) comprising an airflow channel (Lin 60) defined by a slide rail channel (Lin 20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Olesciewicz’s airflow device to combine the cooling air passage structure and adjacent slide rail of the server chassis to reduce the vertical footprint of the server chassis.
However, Anderson teaches a server chassis comprising a spacer rail (Anderson 3) for defining a flow channel along a side of the chassis (see Anderson figure 2) and the flow channel comprises two channel openings (Anderson 15) that are aligned with two chassis opening (Anderson 7). The first opening for air intake and the second opening for air outlet to reduce back pressure within the system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Olesciewicz’s airflow device to incorporate a plurality of channel openings and chassis openings to reduce back pressure in the server chassis.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762